Murphy, P. J., and Rosenberger, J.,
dissent in a memorandum by Rosenberger, J., as follows: I would affirm the judgment dismissing the indictment on the grounds that the questioning by the prosecutor before the Grand Jury was *459beyond the acceptable bounds of cross examination. Supreme Court, of course, granted leave to the District Attorney to represent the case to a Grand Jury. The record simply does not support the majority’s interpretation of the exchange between the District Attorney and the defendant. The prosecutor was not "drawn [by the defendant] into a dialogue on the existence or non-existence of fingerprints”. Instead, in his zeal to obtain an indictment, he purposefully misconstrued the defendant’s statement that the Grand Jury should check for fingerprints, the clear import of which was that the defendant had not touched the gun.
The 18 year old defendant at no time said that he had seen anyone lift fingerprints from the gun. Yet the prosecution questioned as follows:
"Q: So you’re saying that you saw somebody take fingerprints off the gun?
"A: No”.
There was no evidence presented that the gun had been examined for fingerprints, a procedure which would, in any event, not have been conducted in the defendant’s presence. The prosecution proceeded, notwithstanding, to the demand of the defendant:
"Q: So there is no fingerprints to check, is that correct?
"A: Yes, sir.”
As the prosecutor misstated the record in the question to the defendant, so too did he misstate it, as the majority concedes, when he stated that the defendant had assumed responsibility for the weapon, when the defendant’s actual testimony was that the police had told him he was responsible for the gun.
The intent of this questioning was not to clarify the testimony and elicit facts to enable the grand jurors to make an informed decision (People v Karp, 76 NY2d 1006, revg on dissenting opn of Sullivan, J., 158 AD2d 378, 388-389), but to confuse the defendant, ridicule him, and deprive the Grand Jury of the fair import of his testimony, in violation of the prosecutor’s "duty of fair dealing to the accused and candor to the courts” (People v Pelchat, 62 NY2d 97, 105).
The statutory presumption of possession of a weapon by all occupants of an automobile (Penal Law § 265.15 [3]) does not eliminate the prejudice caused by such mischievous questioning, because this presumption is rebuttable by evidence of exclusive possession by one of the occupants (People v Lester, 61 AD2d 844).